UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2012 GRAYBAR ELECTRIC COMPANY, INC. (Exact Name of Registrant as specified in Charter) New York (State or other jurisdiction of incorporation) 000-00255 (Commission File Number) 13-0794380 (I.R.S. Employer Identification No.) 34 North Meramec Avenue St. Louis, MO 63105 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (314) 573-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Shareholders of Graybar Electric Company, Inc. (the “Company”) on June 14, 2012, the shareholders voted to elect 10 members to the Company’s thirteen-member Board of Directors. The following tables set forth the final number of votes for, withheld and abstaining on each matter. Broker non-votes are not shown because there is no public trading market for the Company’s Common Stock and no brokers hold shares for any underlying beneficial owners of such shares. Director Nominees For Withheld Abstain R. A. Cole 10,740,481 -0- -0- D. B. D’Alessandro 10,740,481 -0- -0- M. W. Geekie 10,740,481 -0- -0- L. R. Giglio 10,740,481 -0- -0- T. S. Gurganous 10,740,481 -0- -0- R. R. Harwood 10,740,481 -0- -0- R. C. Lyons 10,740,481 -0- -0- K. M. Mazzarella 10,740,481 -0- -0- B. L. Propst 10,740,481 -0- -0- R. A. Reynolds, Jr. 10,740,481 -0- -0- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAYBAR ELECTRIC COMPANY, INC. Date: June 14, 2012 By: /s/ Matthew W. Geekie Matthew W. Geekie Senior Vice President, Secretary & General Counsel
